Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 1 of 19 PagelD: 7

EXHIBIT “A”
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 2 of 19 PagelD: 8
fersonaily Sere O|

0 Cerid “UI iq/a02!

Jonathan S. Fabricant, Esq. - #008911992

BATHGATE, WEGENER & WOLF

A Professional Corporation APR 1 9
One Airport Road

Lakewood, NJ 08701

(732) 363-0666

Attomeys for Plaintiff

KIMBERLY F, GARRISON, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION
Plaintiff, OCEAN COUNTY
Vv. DOCKET NO.: OCN-L-957-21
BALLY’S PARK PLACE, INC. d/b/a
BALLY’S ATLANTIC CITY and/or
BALLY’S PARK PLACE, LLC and/or Civil Action
CAESARS ENTERTAINMENT |
CORPORATION and/or CAESARS SUMMONS
ENTERTAINMENT CPERATING
COMPANY, INC. and/or ABC
CORPORATION 1-10 and/or JOHN DOES 1-
10,

_ Defendants.
From the State of New Jersey To the Defendant(s) named above: BALLY’S PARK PLACE, INC,
d/b/a BALLY’S ATLANTIC CITY

The plaintiff named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
Complaint attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or
your attorney must file a written answer or motion and proof of service with the deputy clerk of the Superior
Court in the county listed above within 35 days from the date you received this summons, not counting the
date you received it. (The address of each deputy clerk of the Superior Court is provided.) If the complaint
is one in foreclosure, then you must file your written answer or motion and proof of service with the Clerk of
the Superior Court, Hughes Justice Complex, CN-971, Trenton, NJ 08625. A filing fee “payable to the
Clerk of the Superior Court and a completed Case Information Statement (available from the deputy clerk of
the Superior Court) must accompany your answer or motion with it is filed. You nmust also send a copy of
your answer or motion to plaintiff's attorney whose name and address appear abave, or to plaintiff, if no
attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee and completed Case Information Statement) if you want to court to hear your
defense. $175.00 FOR CHANCERY DIVISION CASES OR $175.00 FOR LAW DIVISION CASES

If you do not file and serve a written answer or motion with 35 days, the court may enter a
Judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered
against you, the Sheriff may seize your money, wages or property to pay all or part of the judgment.

If you cannot afford to pay an attorney, you may call the Legal Services Office in the county where
you live. An individual not eligible for free legal assistance may obtain a referral to an attorney by calling
a county lawyer referral service. These numbers may be listed in the yellow pages of your phone book. The
phone numbers for the county in which this action is pending are:

‘sl Michelle M. Smith __
DATED: April 14, 2021 MICHELLE M. SMITH, SUPERIOR COURT CLERK

Name of defendant to be served: BALLYS PARK PLACE, INC. d/b/a BALLYS ATLANTIC CITY
Address for service: 1900 Pacific Avenue, Atlantic City, New Jersey
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 3 of 19 PagelD: 9

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 1 of 16 Trans ID: LCV2021940227

Jonathan S. Fabricant, Esq. - #008911992
BATHGATE, WEGENER & WOLF
A Professional Corporation

 

One Airport Road
Lakewood, NJ 08701
(732) 363-0666
Attorneys for Plaintiff
KIMBERLY PF, GARRISON, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION
Plaintiff, | OCEAN COUNTY
vi | DOCKET NO.; OCN-L-
BALLY’'S PARK PLACE, INC. d/b/a
BALLYS ATLANTIC CITY = and/or Civil Action
BALLY’S PARK PLACE, LLC and/or
CAESARS ENTERTAINMENT | COMPLAINT, JURY DEMAND, AND
CORPORATION and/or CAESARS | DESIGNATION OF TRIAL COUNSEL
ENTERTAINMENT OPERATING

COMPANY, INC, and/or ABC
CORPORATION 1-10 and/or JOHN |
DOES 1-10,

Defendants.

Plaintiff, Kimberly Garrison, residing in City of Danville in the Commonwea Ith of
Virginia , by way of Complaint against the defendants, say:
FIRST COUNT
1. On or about August 24, 2019, the plaintiff, Kimberly F. Garrison was a
business invitee of the defendant, Bally’s Park Place, Inc. d/b/a Bally’s Atlantic City
and/or Caesars Entertainment Corporation and/or Caesars Entertainment Operating
Company, Inc, and/or Bally’s Park Place, LLC and/or ABC Corporation 1-10 and was
lawfully on the premises of the defendant, Bally's Park Place, Inc. d/b/a Bally’s Atlantic
City, and/or Caesars Entertainment Corporation and/or Caesars Entertainment
Operating Company, Inc, and/or Bally’s Park Place, LLC and/or ABC Corporation 1-10,
located at 1900 Boardwalk, Atlantic City, New Jersey.

~1-
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 4 of 19 PagelD: 10

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 2 of 16 Trans ID: LCV2021940227

2, On the aforesaid date and location, and at all times relevant hereto was
owned and/or controlled by the defendants, Bally's Park Place, Inc. ¢/b/a Bally's Atlantic
City and/or Caesars Entertainment Corporation and/or Caesars Entertainment Operating
Company, Inc, and/or Bally’s Park Place, LLC and/or ABC Corporation 1-10, with the
design, construction and/or maintenance of said premises being performed by Bally’s
Park Place, Inc, d/b/a Bally's Atlantic City and/or Caesars Entertainment Corporation
and/or Caesar's Entertainment Operating Company, Inc, and/or Bally’s Park Place, LLC
and/or ABC Corporation 1-10 and/or DEF Corporation 1-10 and/or John Does 1-10.

3. At the aforesaid time and place, the plaintiff, Kimberly Garrison, suffered
electrical shock as a result of the dangerous and hazardous condition in Room 361 at the
Bally's Atlantic City casino/ hotel causing her serious injuries. (Exhibit A).

A, The defendants were negligent in that they: a) knew or should have known
that the hazardous condition existed prior to the date and time of the accident and failed
to use reasonable care in correcting the hazard or waning the plaintiff; b) did not keep the
premises in a safe condition; c) did not exercise proper care; d) caused a dangerous and
hazardous condition to exist; e) allowed a nuisance to exist; f) failed to provide proper
safeguatds and/or warnings on the subject property; g) failed to provide proper safe and
clear avenues of ingress and egress for the persons allowed and invited to use the
property; h) failed to properly maintain and/or perform safety inspections on the subject
hairdryer; and i) were otherwise careless and negligent,

5, As a result of the negligence of the defendants, plaintiff, Kimberly Garrison,
was caused to suffer electric shock and/or electrocution and sustained severe internal and
external injuries, as well as severe mental and emotional pain and suffering, and will in
the future be caused to stistain additional mental and emotional pain and suffering, were

caused to seek medical care and treatment and will in the future seek medical care and
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 5 of 19 PagelD: 11

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 3 of 16 Trans ID: LCV2021940227

treatment, and were caused to sustain a loss of wages, and were caused to sustain other
great losses,

WHEREFORE, plaintiff, Kimberly Garrison, demands judgment against the
defendants, Bally’s Park Place, Inc. d/b/a Bally’s Atlantic City and/or Caesars
Entertainment Corporation and/or Caesars Entertainment Operating Company, Inc.
and/or Bally’s Park Place, LLC and/or ABC Corporation 1-10 and/or DEF Corporation 1-
10 and/or John Does 1-10 for damages, together with attorneys’ fees, interest and costs of

suit, and such further relief as the Court may deem equitable and just.

SECOND COUNT
(Strict Liability - jolt DOE 1-10 and ABC Corps, 1-10)

i Plaintiff repeats each and every allegation contained in in the First Count
as if fully set forth herein,

2. At all times mentioned, John Does 1-10, fictitious (“DOES”) were
individuals who supplied, maintained, manufactured, distributed, sold, assembled,
installed and/or serviced the electric hair care device (a/k/a hair dryer) and/or
component parts thereof.

3. At all times mentioned, ABC Corps. 1-10, fictitious (“ABC”) were
corporations and/or other business entities that maintained, supplied, manufactured,
distributed, sold, assembled, installed and/or serviced the electric hair care device
and/or component parts thereof,

4, DOEs and/or ABCs placed the electric hair care device in the stream of

commerce and/or installed and/or maintained said electric hair care device, despite a

-3-
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 6 of 19 PagelD: 12

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 4 of 16 Trans ID: LCV2021940227

design and/or manufacturing defect and/or lack of inspection and maintenance, which
rendered it dangerous and unfit for its intended purpose.

5, There was a reasonable alternative design for the electric hair care device
and/ot protocol regarding maintenance, inspection and safety, which would have
rendered it safe and fit for its intended purpose.

6, It was reasonably foreseeable that Plaintiff would be injured when using
the electric hair care device for its intended purpose.

7. DORs and ABCs owed a duty to foreseeable users, including the Plaintiff,
to exercise due care in supplying, maintaining, designing, manufacturing, assembling,
retrofitting, inspecting and distributing said electric hair care device to hotel rooms.

8. DOEs and/or ABCs sold, supplied and/or maintained the electric hair
cate devices sold/ provided to the Defendants with a design and/or manufacturing
defect which rendered it dangerous and unfit for its intended purpose.

9, DOEs and/or ABCs sold, provided, maintained, assembled, installed
and/or inspected components of the electric hair care device in such a manner as to
rendex it dangerous and unfit for its intended purpose.

10, Despite its duty to warn consumers of the dangerous nature and featutes
of its product, DOEs and/or ABCs failed to warn the public and/or purchasers-and /ot
the Plaintiff of the inherent dangers in using the electric haiv care device and its

components for its intended purpose.

-4.
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 7 of 19 PagelD: 13

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 5 of 16 Trans ID: LCV2021940227

11, DOEs and ABCs acts and/or omissions were actuated by actual malice or
accompanied by a wanton and willful disegard of persons who foreseeably might be
harmed by them.

12, Asaresult of DOEs and ABCs acts and/or omissions, Plaintiff sustained
severe permanent physical injury, emotional injury, pain and suffering, loss of
enjoyment of life, meclical and other expenses, and has incurred loss of income and loss
of enjoyment of life.

WHEREFORE, Plaintiff demands judgment against the Defendants, DOEs and
ABCs, for compensatory, punitive and consequential damages, together with interest,
attorneys’ fees and costs of suit, and such other relief as is deemed just.

THIRD COUNT
(Breach of Express aud Lntplied Warranties - All Defendants)

1. Plaintiff repeats each and every allegation contained in the First and
Second Counts as if fully set forth herein,

2, Within the terms and provisions of the contract between electric hair care
device manufacturers and/or suppliers and the public, including plaintiff, was an
expressed and/or implied warranty that the Defendants would make, deliver, inspect
and maintain a hair dryer that was fit for its intended purpose, use, and was otherwise
merchantable. Plaintiff was an intended beneficiary of such express and implied

warranty.

5
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 8 of 19 PagelD: 14

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 6 of 16 Trans ID: LCV2021940227

3, Contrary to the aforesaid warranty and in breach thereof, the Defendants
supplied and provided Plaintiff with the electric hair care device, including electrical
components, that was defective and/or not regularly inspected and/or not regularly
maintained and not suitable for its intended purposes,

4, As a vesult of Defendants’ breach of the aforesaid expressed and/or
implied warranties, the Plaintiff has suffered, and will in the future suffer, significant
losses, including severe permanent physical injury, emotional injuries, pain and
suffering, loss of enjoyment of life, medical and other expenses, loss of income, loss of
enjoyment of life, and other damages.

WHEREFORE, Plaintiff demands judgment against all Defendants for
compensatory and consequential damages, together with interest, attorneys’ fees and
costs of suit, and such other relief as is deemed just,

FOURTH COUNT
(Negligence - All Defenclants)

i Plaintiff repeats each and every allegation contained in the First, Second
and Third Counts as if fully set forth herein.

2. Defendants had a duty to the Plaintiff to provide a safe and maintained
electric hair care device for use in the hotel room and maintain said electric haly care
device so that it was safe and fit for its intended purpose when offering it in their hotel

room for its intended purpose.
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 9 of 19 PagelD: 15

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 7 of 16 Trans ID: LCV2021940227

3. Defendants had a duty to warn the Plaintiff of any inherent dangers the
electric hair care device posed when used for its intended purposes,

4. Despite the aforesaid obligations and in breach thereof, Defendants
negligently supplied, designed, manufactured, assembled, retrofitted, and/or
distributed the defective hair dryer for use by the general public, including plaintiff,

5. Despite the aforesaid obligations and in breach thereof, Defendants
negligently failed to provide any warning to the Plaintiff regarding the inherent
dangers in using the electric hair care device for its intended purposes.

6. It was reasonably foreseeable that the Plaintiff would be harmed when
using the electric hair care device and its components for their intended purpose in use.

7, As a direct and proximate result of Defendants’ negligent acts and/or
omissions, Plaintiff sustained severe permanent physical injury, emotional injury, pain
and suffering, loss of enjoyment of life, medical and other expenses, loss of income, loss
of quality of life and other damages.

WHEREFORE, Plaintiff demands judgment against all named Defendants for
compensatory, consequential and other damages, together with interest, attorneys’ fees

and costs of suit, and such other relief as is deemed just.

CERTIFICATION OF OTHER ACTIONS
Pursuant to R, 4:5-1, I hereby certify that the matter in controversy is not the subject
of any other pending or contemplated Court action or arbitration with respect to the

matter in controversy herein.
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 10 of 19 PagelD: 16

OCN-L-000957-24 04/12/2021 12:39:00 PM Pg 8 of 16 Trans ID: LCV2021940227

DESIGNATION OF TRIAL COUNSEL
JONATHAN 8, FABRICANT, ESQ, is hereby designated as trial counsel of behalf

of the Plaintiff in the within matter.

JURY DEMAND

Plaintiffs hereby demand a trial by Jury as to all issues raised herein.

BATHGATE, WEGENER & WOLF
Attorneys for plaintiff

OY ; -\ , @
a \ek A e | 5 { f
BY! / “4 a Je a
/ JONATHAN S, FABRICANT, ESQ,

\

Dated: April 7, 2021

DEMAND FOR ANSWERS TO INTERROGATORIES
Pursuant to R, 4:17-1(b)(ii), Plaintiff hereby demands fully responsive answers to
the Uniform Interrogatories Form C and C(4) appearing in Appendix II to the Rules of

Court from Defendants.

~B-
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 11 of 19 PagelD: 17

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 9 of 16 Trans ID: LCV2021940227

DEMAND FOR DISCOVERY OF INSURANCE COVERAGE

Pursuant to R, 4:10(b), demand ts hereby made that Defendants disclose to

Plaintiffs attorney whether there are any insurance agreements or policies under which

any person or firm carrying on an insurance business may be liable to satisfy part or all

of a judgment and provide Plaintiff's attorney with true copies of such insurance

agreements or policies including, but not limited to, any and all declaration sheets. This

demand shall be deemed to include and cover not only primary coverage, but also any

and all excess, catastrophe and umbrella insurance policies.

Dated: April 7, 2021

BATHGATE, WEGENER & WOLF
Attorneys for Plaintifé

c™
\ \ , f / if
Se fe . “A
BY! a

——_—____ ¢ —__—____—_

( / JONATHANS. FABRICANT, ESQ.
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 12 of 19 PagelD: 18

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 10 of 16 Trans ID: LCV2021940227

EXHIBIT A

 
   
   
 
  
 
  
      

Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 13 of 19 PagelD: 19

 

 

.OGN- L- 000857-21 ee ae 39:00 PM Pg i of 16 Trans ID: bev2081 940227

  

 

 

 

ie ovin aad oss
Qa age Myers

     
   
  
  

he 1 esi

ae a AX Ble

 

 

“Root No: jy

Heer © a

‘Arrival Date ( L at

 

  

nti Se uelty dist metre!
he nt iti gee
a A Bah We ae
~~ as Si ue ip God awe yo
{lw rs wet ws
“ye fe My £08 Gf
\, Business‘Tel pation, ‘des st
i hese mae Ga
\-

  

 

af ol "ee ecile:
1 Bele hen

  

     

AOL,

  

 

 

  

 

A SO ee.
a es ae ae

    

tte

 

 

 

 

 

 

Sopa Too
Medical: it

18 Capy “Risk Maiingerioat

 

 

Yellow Copy ~‘Secireity ri

    
  

: Pie Copy- Cts .
mt

 
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 14 of 19 PagelD: 20

08/26/2019
03:26:08

OL; FDHNAVARI
co; FDHHODGEYV

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 12 of 16 Trans 1D: LCV2021940227

KIMBERLY GARRISON Wing/Room PT 3631 au\
541 MERCURY RD No Party 2
434-221-4230 KENNETH Rasv No 436957007928
GRETNA VA2 4557-3568 Page 1 08/26/2019 03:26:00
Arrival 08/23/2019
Departure 08/26/2019
B11 code RST23
Group CPRS819
THANK YOU FOR STAYING WITH USI
DATE REFERENCE DESCRIPTION $  oReprns
CHARGES BALANCE
as L, INES
08/23/2019 436990541246 a 7 50.00 -50,00
ISSUE
IMBER P
KFR FRM 436957007928 GARRISON K a
3631
COMPLAINED ABT BEDS
08/23/2019 436990541667 RESORT FEE 27,00 “23,00
RESORT FEE
08/23/2019 436999001642 AC TOURISM FEE 2.27 -20.13
AC TOURISM FEE
08/23/2019 436999001643 NJ ROOM FEE (STATE) 3,00 -17.73
NJ STATE TAX
08/23/2019 436999002950 ROOM CHARGE DT 371 165,00
TAX 22.48
08/23/2019 436990528759 APPLIED DEPOSIT 187.48 -17.73
6542awdr Suzvqtxe
RESORT FEE $27.00
08/23/2019 436990528761.
TN 08/237 9 DAILY
08/24/2019 437000666961 RESORT PEE 27,00 9,27
RESORT FEE
08/24/2019 437009001683 AG TOURISM FEE 2.27 11,54
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 15 of 19 PagelD: 21

oN

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 13 of 16 Trans ID: LOV2021940227

"Ry
OA

KIMBERLY GARRISON

541 MERCURY RD

GRETNA

DATE
08/23/2019

XFR FRM

08/23/2019
08/23/2019
08/23/2019
08/23/2019

08/23/2019

08/23/2019

08/24/2019

08/24/2019

VA2Z4557-3568

REFERENCE

436990541235

436957007624

436990541666

436999001640

436999001641

436999002946

436990528683

436990528685

437000666960

437009001679

THANK YOU FOR STAYING WITH

DESCRIPTION

SR ROOM CLEANLINESS
ISSUE

GARRISON KIMBER BT
4833

COMPLAINED
RESORT FEE
RESORT FEE
AC TOURTSM
ACG TOURISM
NJ ROOM FEE (STATE)
TAX

ABT BEDS

FEE
FEE

NJ STATE
ROOM CHARGE DT 361
TAX

APPLIED DEPOSIT
65420risb4aith8v

RESORT PEE $27.00
DAILY

RESORT PER
RESORT FEE
AC TOURISM FEE

08/26/2019
04:01:49

CI; FDHNAVARS
CO: FDHHODGEV

Wing/Room BT 4833
No Party 2
Resv No 436957007621
Page 1 08/26/2019 04
Arrival 08/23/2019
Departure 08/26/2019
Bilt code RST2Z3
Group CRESV19
Us!
$
CREDITS
CHARGES
50.00
27.00
2,47
3,00
63,00
8,58
71.59
27,00
2.287

:01:00

$
BALANCE

-50.00

~23.00

~20,73

-17.73

-17.74

11.53
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 16 of 19 PagelD: 22

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 14 of 16 Trans ID: LCV2021940227 .

AC TOURISM FEE

08/24/2019 437009001680 NJ ROOM FRE (STATE) 3,00 14,53
NJ STATE TAX

08/24/2019 437009003092 ROOM CHARGE DT 744 158.00
TAX 21,53

08/24/2019 437000613431/SR MAINTENANCE ISSUE 544.49 -350.43

‘ DRYER ISSUE

08/24/2019 437000633150 wtaneee — 20,00 ~ 330,43

08/25/2019 437019002065 AC TOURISM FEE 2,27 ~328.16
AC TOURISM FEE

08/25/2019 437019002066 NJ ROOM FEE (STATE) 3,00 -325,16
NJ STATE TAX

08/25/2019 437019003013 ROOM CHARGE BT 4833 173.00
TAX 23.57

08/25/2019 437010749223 JOHNNY ROCKETS (LSD) 31,18 -97,41

-_ 08/25/2019 437010749346 JOHNNY ROCKETS (LSD) 20.12 -77,.29
Balance Due -77 29

This email message, including any attachments, is for the sole use of the
person to whom it has been sent, and may contain information that is
confidential or legally protected,

Thank you for staying with us} We truly appreciate your patronage. Vigeait
www. Caesara.com/myrewards to book your next trip! Share your experience on
TripAdvisor! www. tripadvisor,com/Rateit-Caesars

—™
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 17 of 19 PagelD: 23

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 15 of 16 Trans ID: LOV2021940227

‘ AC TOURISM FEE

 

08/24/2019 437009001684 NI ROOM FEE (STATE) 3,600 b4 64
NJ STATE TAX
08/24/2019 437009003089 ROOM CHARGE DT 740 260,00
TAX s 35,43
08/24/2019 437000613452/ SR MAINTENANCE secu | 524,81 -211,.84 3
| HAIR DRYER ISSUE / |
08/24/2019 437000598850 “OUNKIN DONUTS ait 10.11 -201,73 !
XFR FRM 436957007928 GARRISON KIMBER Pt
3631
08/24/2019 437000616668 SR ROOM CLEANLINESS 50.00 -282.73
ISSUE
XPR FRM 436957007928 CABRTSON KIMBER Pu
3631
SUNKEN MATTRESSES
08/24/2019 437000628888 PRIMO PIZZA (LSD) 12.45 -239.28
~ 08/25/2019 437019002067 AC TOURISM FEE 2.27 ~237,01
AC TOURISM FEE
08/25/2019 437019002068 NJ ROOM FEE (STATE) 3.00 234.04.
NJ STATE TAX
08/25/2019 437019003516 ROOM CHARGE PT 3631 70.00
TAX 9,54
08/25/2019 4370106722565 JOHNNY ROCKETS (LSD} 15,32 -139 1465
Balance Due -139,15

This email message, including any attachments, is for the sole use of the
peraon to whom it has been sent, and may contain information that is
confidential or legally protected.

Thank you for staying with us! We truly appreciate your patronage. Visit
www.Caesars.com/myrewards to book your next trip! Share your experience on
“~~, TripAdvisor! www, tripadvisor,com/Rateit-Caesars

 
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 18 of 19 PagelD: 24

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 16 of 18 Frans Ie LOV2021940227

~ Z

uv y
why slo

CAESARS

ENTERTAINMENTs
August 30, 2019

Kimberly Garrison
541 Mercury Road

Gretna, VA 24557

RE; Clam Number: 19GLB00705
Property: Bally’s Atlantle City
Accldent Date: 08/24/2049

Dear Mrs, Garrlson,

We have been notifled of the incldent referenced above. We are currently Investigating this matter on
behalf of Bally’s Atlantle City.

Please be advised that the statute of IIlmitatlons for bodily Injury clalms in the state of New Jersey ls two
(2) years from the date of your toss, Fallure to resolve your claim during this time perlod could
jeopardize your future legal rights In this matter.

If you have any questions, please call me at the number listed below. My office hours are 8:00 AM to

4:30 PM, Pacific Time, Monday through Friday.

| /f

‘sing rely), L/ |
i

Mh

4 /

\

} i

Rell Yamada ‘Y ee

General Liability Bodily Injury Specialist
(702) 407-6145

ryamada @caesars.com

KG6- totredt to him 9/19/19 = pa wgactsch oY) responet
bo Abt if Ontgee wap Lincle~ Lecunaif,

pom Baliys.

Caesars Enlertalnment - Risk Management Oepariment
One Caosars Palace Drive, Las Vegas, NV 68109
Case 1:21-cv-10891-RMB-AMD Document 1-3 Filed 05/07/21 Page 19 of 19 PagelD: 25

OCN-L-000957-21 04/12/2021 12:39:00 PM Pg 1 of 1 Trans ID: LCV2021940227

Civil Case Information Statement

Case Details: OCEAN | Civil Part Docket# L-000957-21

Case Caption: GARRISON KIMBERLY VS BALLY'S PARK Case Type: PERSONAL INJURY

PLAGE, fNC. Document Type: Complaint with Jury Demand

Case Initiatlon Dale: 04/12/2021 Jury Demand: YES - 6 JURORS

Attorney Name: JONATHAN SCOTT FABRICANT ia this a professional malpractice case? NO

Firm Name; BATHGATE WEGENER & WOLF, PC Related cases pending: NO

Address: 1 AIRPORT RD If yes, Ilst dockel numbers:

LAKEWOOD NJ 08701 Do you anticipate adding any partles (artsing out of same
Phone: 7323630866 transaction or occurrence}? NO

Name of Party: PLAINTIFF ; GARRISON, KIMBERLY, F
Name of Défandant’s Primary Insurance Company
(if knewn); Unknowa

Are sexual abuse clalms allaged by: KIMBERLY F GARRISON? NO

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CAGE IS APPROPRIATE FOR MEDIATION

Do partles have a current, past, or recurrent relationship? NO
If yes, Is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant Individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
if yes, please Identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title §97 NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and wlll be redacted from all documents submitted in the future In accordance with Rule 1:38-7(b)

04/12/2021 is! JONATHAN SCOTT FABRICANT

Dated Slgned
